It is clear from the lower court's judgment and the majority opinion that respondent is not a hospital association, in contemplation of Rem. Rev. Stat., § 7724 [P.C. § 3513]. That statute simply permits "any employer . . ., with the consent of a majority of his workmen," to
". . . enter into written contracts with physicians, surgeons and owners of hospitals operating the same, or with hospital associations, for medical, surgical and hospital care to workmen injured in such employment, . . ."
The obvious purpose of the statute is, under the conditions prescribed, to relieve the employer and workmen *Page 401 
from contributing to the medical aid fund, as required by Rem. Rev. Stat., § 7713 [P.C. § 3502]. It is equally clear that § 7724 [P.C. § 3513] contemplates that such contracts shall be made with operators of hospitals — persons or corporations engaged in the business of hospitalization and treatment of patients brought in for medical and surgical care. The respondent operates no such hospital. To my mind, it is a perversion of the statute (§ 7724 [P.C. § 3513]) to permit a group of employers to band together for the sole purpose of "farming out" their injured employees to such surgeons and hospitals as they may choose.
But what is more important, respondent has been conducting a health and accident insurance business without complying with the insurance code (Rem. Rev. Stat., §§ 7032-7298 [P.C. §§ 2908-3119-6]). Section 7088 [P.C. § 2951] provides:
"It shall be unlawful for any company, corporation or association to transact the business of insurance in this state, except as provided in section 7120 unless the company, corporation, or association, shall have complied with all the provisions of this act, and shall have obtained a certificate of authority from the commissioner. . . ."
Section 7032 [P.C. § 2908] defines insurance in the following language:
"Insurance is a contract whereby one party called the `insurer,' for a consideration, undertakes to pay money or its equivalent, or to do an act valuable to another party called the `insured,' or to his `beneficiary,' upon the happening of the hazard or peril insured against, whereby the party insured or his beneficiary suffers loss or injury."
The contracts undertaken by respondent contain every element of insurance contracts, as defined by the statute and as construed by the decisions of this court. *Page 402 
Construing the statute in State ex rel. Fishback v. UniversalService Agency, 87 Wn. 413, 151 P. 768, Ann. Cas. 1916C, 1017, the court said:
"The essential elements of an insurance contract, it will be observed from the definition given, are (1) an insurer, (2) a consideration, (3) a person insured or his beneficiary, (4) a hazard or peril insured against whereby the insured or his beneficiary may suffer loss or injury."
Since respondent has been wholly engaged in activities in which, under the law, it had no right or authority to engage, the writ of quo warranto should issue.